Citation Nr: 0427662	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability, status post gunshot wound.

2.  Entitlement to service connection for a chest disability, 
status post gunshot wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from December 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty and not the result of the veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease contracted, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  A service department finding that injury, disease or 
death occurred in line of duty will be binding on VA unless 
it is patently inconsistent with the requirements of laws 
administered by the Department of Veterans Affairs.  The 
requirement for line of duty will not be met if at the time 
the injury was suffered or disease contracted the person on 
whose account benefits are claimed was avoiding duty by 
deserting the service or by absenting himself without leave 
materially interfering with the performance of military 
duties.  38 U.S.C.A. § 105(a), (b); 38 C.F.R. § 3.1(m).

According to 38 C.F.R. § 3.1(n), willful misconduct means an 
act involving conscious wrongdoing or known prohibitive 
action.  This entails deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of the 
probable consequences.  However, the mere technical violation 
of police regulations or ordinances will not, per se, 
constitute willful misconduct.  Willful misconduct also will 
not be determinative unless it was the proximate cause of the 
injury or disease in question.  Id.; see also 38 C.F.R. § 
3.3.1; Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  A 
service department finding that an injury or disease was not 
due to misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m) and (n).  See also, 
generally, Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998) 
(upholding validity of willful misconduct provisions).

A line of duty investigation by the military is conducted to 
arrive at a determination of whether misconduct or negligence 
was involved in an injury.  In the case of an injury, except 
injuries so slight as to be clearly of no lasting 
significance (for example, superficial lacerations or 
abrasions or mild heat injuries), a line of duty 
investigation must be conducted.  Investigations can be 
conducted informally or formally where an injury occurs under 
strange or doubtful circumstances or is apparently due to 
misconduct or willful negligence.  At one time, a copy of a 
line of duty investigation report for enlisted personnel was 
filed with the Commander, U.S. Army Enlisted Records and 
Evaluation Center, Fort Benjamin Harrison, Indiana 46249-
5301.

In the case at hand, the veteran's service personnel records, 
to include any line of duty determination, would be helpful 
in adjudicating the veteran's claim.  As VA has a duty to 
request all available and relevant records from federal 
agencies, the Board finds that a search for any additional 
service medical records should be completed by the RO.  See 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (because VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  The RO should obtain copies 
of the veteran's service 
personnel records, to include any 
line of duty determination 
rendered.  If the service 
personnel records contain no 
information as to a line of duty 
determination, the RO should 
request a copy of the report from 
the U.S. Army Enlisted Records 
and Evaluation Center.

2.  The RO then should re-
adjudicate the veteran's claim in 
light of the evidence added to 
the record since the last 
Statement of the Case (SOC).  If 
the benefit sought on appeal 
remains denied, the veteran and 
his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


